18-22956-rdd   Doc 6   Filed 11/29/18   Entered 11/29/18 14:51:32   Main Document
                                        Pg 1 of 5
18-22956-rdd   Doc 6   Filed 11/29/18   Entered 11/29/18 14:51:32   Main Document
                                        Pg 2 of 5
18-22956-rdd   Doc 6   Filed 11/29/18   Entered 11/29/18 14:51:32   Main Document
                                        Pg 3 of 5
18-22956-rdd   Doc 6   Filed 11/29/18   Entered 11/29/18 14:51:32   Main Document
                                        Pg 4 of 5
18-22956-rdd   Doc 6   Filed 11/29/18   Entered 11/29/18 14:51:32   Main Document
                                        Pg 5 of 5
